              Case 3:19-cr-02411-MSB Document 55 Filed 03/17/21 PageID.86 Page 1 of 1
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                            AMENDED JUDGMENT IN A CRIMINAL CASE
                                v.                                                  (For Offenses Committed On or After November 1, 1987)


                       Jose Ontiveros Molina                                        Case Number: 19cr2411-MSB

                                                                                    Kathryn A. Thickstun
                                                                                    Defendant’s Attorney


REGISTRATION NO. 75327298

THE DEFENDANT:
☒ pleaded guilty to count(s) 1 of the Superseding Information
 ☐ was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                  Count Number(s)
21:844                            Possession of Controlled Substance (Misdemeanor)                                   1


 ☐ The defendant has been found not guilty on count(s)
 ☒ Count(s) 1-3 of the Information                                                   dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                          TWELVE (12) MONTHS

 ☒ Assessment: $25 WAIVED             ☒ Fine: WAIVED
 ☒ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant’s possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            March 17, 2021
                                                                            Date of Imposition of Sentence



                                                                            HONORABLE MICHAEL S. BERG
                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                               19cr2411-MSB
